Citation Nr: 9925921	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-40 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether the December 1972 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to service connection for a low back 
disorder was based on clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty for training from July 17 to July 
24, 1966, and active duty from February to June 1967.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
an August 1995 rating decision in which the RO denied 
entitlement to service connection for degenerative disc 
disease of the lumbar spine.  The veteran has perfected an 
appeal of that decision.

In a December 1972 decision the RO denied entitlement to 
service connection for the residuals of a contusion to the 
low back.  Although the veteran's representative contends 
that the veteran was not notified of the December 1972 
decision, the documents in the case file indicate that a 
notice informing the veteran of the denial of service 
connection for the back disorder was provided.  Because the 
documents in the case file show that notice was sent to the 
veteran at his latest address of record, the notice is 
presumed to have been received.  Jones v. West, 12 Vet. App. 
98 (1998).

The veteran did not appeal the December 1972 decision, and it 
became final.  38 U.S.C. § 4005(c) (1970).  In February 1994 
he again claimed entitlement to service connection for a low 
back disorder, and in a September 1994 decision the RO found 
that new and material evidence had not been submitted to 
reopen the previously denied claim.  The veteran was notified 
of the September 1994 decision in October 1994, and did not 
appeal.  Therefore, the September 1994 decision also became 
final.

The veteran again claimed entitlement to service connection, 
and in the September 1995 decision here on appeal the RO 
denied service connection without finding whether new and 
material evidence had been submitted to reopen the previously 
denied claim.  Regardless of the RO's disposition of the 
veteran's claim, the Board does not have jurisdiction to 
consider the substantive merits of the claim without an 
initial finding that new and material evidence has been 
submitted.  Hickson v. West, 12 Vet. App. 247 (1999).  The 
Board finds, therefore, that the issue on appeal is whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a low back 
disorder.

In conjunction with the veteran's claim for service 
connection, his representative raised the issue of clear and 
unmistakable error in the December 1972 rating decision in 
which service connection was originally denied.  The 
veteran's case was previously before the Board in March 1998, 
at which time it was remanded to the RO in order for the RO 
to adjudicate the issue of clear and unmistakable error in 
the December 1972 decision.  In an April 1998 supplemental 
statement of the case the RO determined that the December 
1972 decision was not based on clear and unmistakable error, 
and informed the veteran and his representative of that 
decision.

Following the April 1998 supplemental statement of the case, 
in April 1998 and July 1999 statements the veteran's 
representative continued to argue that the December 1972 
decision was based on clear and unmistakable error.  The 
Board finds that the April 1998 statement constitutes a 
notice of disagreement, and that the July 1999 statement 
constitutes a substantive appeal pertaining to that issue.  
The veteran has, therefore, perfected an appeal of the denial 
of clear and unmistakable error in the December 1972 
decision.

Although the RO determined in the April 1998 supplemental 
statement of the case that the December 1972 decision was not 
based on clear and unmistakable error, the supplemental 
statement of the case did not include 38 C.F.R. § 3.105, the 
regulation pertaining to clear and unmistakable error.  The 
veteran's representative has, however, referenced the 
provisions of that regulation in his arguments and has 
expressed familiarity with the case law and regulation 
defining clear and unmistakable error.  The Board finds, 
therefore, that although the veteran was not provided 
38 C.F.R. § 3.105 in a statement of the case, he has 
submitted informed arguments and evidence regarding the issue 
of clear and unmistakable error, and that the Board can 
proceed to a decision on that issue without prejudice to the 
veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).


FINDINGS OF FACT

1.  Entitlement to service connection for a low back disorder 
was denied by the RO in December 1972, and that decision 
became final in the absence of an appeal.

2.  The evidence does not show that the correct facts, as 
they were known at the time, were not before the adjudicator 
or that the pertinent statutory or regulatory provisions were 
incorrectly applied in the December 1972 rating decision.

3.  The evidence submitted subsequent to the December 1972 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, it bears directly 
and substantially on whether the veteran's low back disorder 
is related to his service-connected right knee disability, 
and it must be considered in order to fairly decide the 
merits of his claim.

4.  The claim of entitlement to service connection for a low 
back disorder is supported by competent evidence of a current 
medical diagnosis and competent evidence showing that the low 
back disorder is related to the service-connected right knee 
disability.


CONCLUSIONS OF LAW

1.  The December 1972 rating decision that denied entitlement 
to service connection for a low back disorder did not contain 
clear and unmistakable error.  38 U.S.C. § 310 (1970); 
38 C.F.R. §§ 3.303, 3.310 (1972); § 3.105 (1998).

2.  The December 1972 rating decision in which service 
connection for a low back disorder was denied is final, and 
new and material evidence has been submitted to reopen that 
claim.  38 U.S.C. §§ 4005(c) (1970), 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.104, 19.153 (1972), 38 C.F.R. § 3.156 
(1998).

3.  The claim of entitlement to service connection for a low 
back disorder is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in July 1966, 
while on active duty for training, he injured his right knee 
while going through a hatch on board ship.  He also reported 
having injured the same knee when playing football in high 
school.  He was evacuated from the ship to a hospital for a 
severe sprain to the right knee.  On admission he stated that 
he had fallen sideways with his right foot planted and 
incurred what the treating physician defined as internal 
torsion on the right knee.  He also stated that he had 
injured the same knee five years previously, which had been 
casted for a week but no surgery was performed.  During the 
hospitalization he continued to complain of excruciating pain 
in the knee, but an arthrotomy revealed no abnormalities.  He 
was discharged from the hospital to civilian status.

He continued to complain of pain and the inability to fully 
extend the knee following the July 1966 injury.  He was 
hospitalized again in October 1966, at which time he reported 
having to maintain the knee at 30 degrees of flexion and 
being unable to walk normally.  The treating physician noted 
that the veteran was in the Navy Reserves, awaiting active 
duty.

The treating physician characterized the veteran as quite 
anxious and hyper-reactive regarding the examination of the 
right knee.  A general physical examination was within normal 
limits, with the exception of the right knee.  The veteran 
demonstrated what the treating physician described as 
antagonism toward traction treatment of the knee.  
Exploratory surgery disclosed a laceration and compression of 
the saphenous nerve in the area of pain due to scar tissue, 
which was corrected, and a degenerated medial meniscus, which 
was removed.  Following the surgery the veteran showed what 
was described as an unexpectedly benign course of recovery, 
with little discomfort and excellent knee motion and muscle 
strength.

The veteran was called to active duty in February 1967.  
During the course of an entrance examination his right knee 
meniscectomy was apparently noted, and he was hospitalized 
for an orthopedic evaluation.  A physical and neurological 
examination on admission were within normal limits, with the 
exception of subjective complaints of severe tenderness and 
pain around the right knee arthrotomy scar.  The veteran also 
complained of swelling and discoloration of his leg, which 
was observed to occur only after he had tightly bound the 
right leg and kept it in a dependent position for an extended 
period.  He reported having had locking episodes in the right 
knee while growing up, and that he injured the right knee in 
a high school football game.  He claimed to have been 
disabled due to the knee injury since the injury occurred in 
high school.  He also stated that he again injured the right 
knee during active duty for training when he slipped on 
grease or butter and twisted the knee.  He again slipped and 
twisted the knee in February 1967.

Examination of the right knee on hospitalization revealed 
full range of motion, no effusion, no instability, no signs 
of muscle atrophy, and tenderness over the upper end of the 
arthrotomy scar.  The examiner noted at that time that the 
veteran was not using the leg or attempting any exercises, 
and he continued to consistently complain of pain that was 
not relieved by any medication, including narcotics.  He 
refused to use his leg due to the pain.  All diagnostic 
testing was within normal limits, and an arthrogram revealed 
no evidence of derangement in the knee.

Following the orthopedic evaluation and psychiatric 
consultations, the veteran was transferred from the 
orthopedic to the neuropsychiatric service with a diagnosis 
of passive-aggressive personality.  While hospitalized in the 
neuropsychiatric service he continued to refuse to use the 
right leg due to pain, including prescribed physical therapy.  
He was not given any pain medication, which did not seem to 
have any impact on him.  He was told that the swelling and 
discoloration in the leg was caused by the tight wrapping, 
and he was told to stop wrapping the leg.  He did, however, 
continue to wrap the leg because he thought it felt 
"loose."

The treating psychiatrist noted that the veteran was somewhat 
obsessed with avoiding "sin."  The psychiatrist stated that 
it became clear the veteran's disability was being used to 
avoid "temptation," and that after he began participating 
in outside activities without any catastrophic events 
occurring, his demeanor and gait improved rapidly.  The 
psychiatrist also stated that the veteran's gait was much 
better when he was not aware of being observed.  After a 
period of observation and treatment his case was reviewed by 
a conference of staff psychiatrists, at which time it was 
determined that he experienced an illness of psychoneurotic 
proportions which precluded his rendering any further useful 
service in the United States Naval Reserve.  He was separated 
from service based on the recommendation of a Medical 
Evaluation Board with a diagnosis of psychophysiologic 
musculoskeletal reaction, chronic and acute, manifested by 
the inability to use the right lower extremity.

The medical treatment records from July 1966 through May 1967 
make no reference to any complaints or clinical findings 
pertaining to a low back disorder.

The veteran initially claimed entitlement to disability 
compensation in June 1967, at which time his only claimed 
disabilities consisted of problems with the right knee.  He 
did not claim to have a low back disorder, nor did he report 
having received any medical treatment following his 
separation from service.

The veteran was provided a VA examination in September 1967, 
at which time he reported having torn the ligaments in his 
right knee when he slipped on the deck of a ship.  He also 
reported having been hospitalized on three separate occasions 
for the knee while in service, and that he was separated from 
service due to disability in the right knee.  He made no 
reference to any complaints pertaining to the back.

Examination revealed that he walked with a definite limp, 
with a flexion contracture of the right knee, what were 
described as clinical signs of arthritis, and evidence of 
atrophy of the right leg muscles.  The ligaments in the right 
knee were intact.  Examination also revealed that the lumbar 
spine was well formed, and that the veteran could perform a 
very adequate range of motion of the lumbar spine with no 
difficulty.  The examiner described the pelvis as level, with 
adequate motion in the hips.  X-ray studies of the lumbar 
spine and right leg revealed no abnormalities.

A September 1967 hospital summary shows that the veteran was 
hospitalized for a hysterical reaction following a motor 
vehicle accident that occurred on the night of admission.  He 
reported that he had had similar episodes of pain in the 
right knee previously, and that he had two surgeries on the 
knee.  He complained of pain in the right knee and hip, and 
stated that he could not move the right leg.  He did, 
however, move the leg involuntarily during the neurological 
examination.  On examination the toes were down going, his 
deep tendon reflexes were 3+ bilaterally, pulses were present 
and strong, and he was uncooperative in muscle testing.  He 
complained of stocking anesthesia over the entire right leg.  
There were no signs of bruises, contusions, effusion, or 
other signs of external violence.  X-ray studies of the 
lumbosacral region, the hips, the knees, and the femurs were 
all normal.  The treating physician noted that the veteran 
fully recovered from the injury on his second day in the 
hospital, at which time he had full range of motion in all 
joints, no tenderness, no anesthesia, and good muscle 
strength.

In an October 1967 rating decision the RO granted service 
connection for multiple post-operative arthrotomies and 
flexion contracture of the right knee, and assigned a 
30 percent rating for the disorder.

The veteran was again provided a VA examination in September 
1968, during which he complained of pain in the entire right 
lower extremity that prevented him from being able to work.  
The range of motion of the right knee was from four to 
100 degrees and the ligaments were intact.  The veteran 
walked with a slight limp on the right, but could knee bend 
down to the last 15-20 degrees of motion.  At that time the 
examiner provided a diagnosis of residuals of contusion and 
strain of the right knee, with traumatic synovitis.

The veteran claimed entitlement to VA pension benefits in 
September 1972.  His claimed injuries included the in-service 
injury to the right knee.  He also claimed to have had back 
and hip trouble ever since the in-service injury.  He did not 
report having had any medical treatment for the claimed 
disabilities following his separation from service, and he 
stated that he had last worked in February 1971.

VA treatment records show that in August 1972 an X-ray study 
of the right knee was normal.  An X-ray study of the lumbar 
spine at that time showed some residual contrast material 
from a previous myelogram, well maintained intervertebral 
disc spaces, and that no scoliosis, spondylolysis or 
spondylolisthesis was found.  The VA treatment records also 
indicate that the veteran underwent an orthopedic evaluation 
in October 1972, at which time no orthopedic problem was 
found.  

In conjunction with a November 1972 VA examination the 
veteran reported that while working two years previously his 
right knee gave way, and that he was hit on the back by a 
case of liquor.  He stated that his back had bothered him 
since then, and the examiner noted that he was wearing a 
lumbosacral corset.  He walked with the use of a cane on the 
balls of his right foot, due to a flexion contracture in the 
knee.  He complained of a constant, throbbing pain in the 
right knee, and the examiner also noted that the right leg 
was wrapped in an elastic bandage from the tibial tubercle to 
the groin.

Examination of the right knee revealed limited motion to 
30 degrees of extension and 90 degrees of flexion, atrophy of 
the thigh muscles, and laxity of the medial collateral 
ligament.  The examination report does not indicate that the 
back was examined.  In addition to the right knee disability, 
the examiner provided a diagnosis of residuals of contusion 
to the low back.

Based on the information shown above, in the December 1972 
rating decision the RO denied entitlement to service 
connection for the residuals of a low back contusion.  The 
rating decision shows that the determination was based on the 
VA treatment records and the report of the November 1972 
examination.  The RO determined that there was no evidence 
relating the veteran's back disorder to the service-connected 
right knee disability.

Evidence received subsequent to the December 1972 decision 
includes an October 1972 private medical report that 
references an examination conducted in November 1971.  The 
report indicates that the veteran underwent a myelogram prior 
to November 1971, the results of which had not been received 
by the private physician.  The veteran brought to the October 
1972 examination a lumbar spine study, which showed a small 
amount of residual contrast material in the low back area.  
The physician stated "[t]hough diagnostic, it would 
certainly seem as though there is a bulging disc at the L5-S1 
level."  It is not clear from the medical report on what 
basis the physician made that assessment.  He did state, 
however, that the veteran had a herniated disc syndrome.  The 
physician did not provide any etiology for the disorder.

During a November 1975 VA examination the veteran again 
complained of severe pain, collapsing, and swelling of the 
right knee.  Examination revealed a 30 degree flexion 
contracture, a weak medial collateral ligament, and 
quadriceps atrophy, which the examiner attributed to 
traumatic arthritis.  An X-ray study of the knee, which was 
obtained following the diagnosis, revealed no abnormalities.

An August 1978 hospital summary shows that the veteran 
complained of his right knee buckling daily and pain that 
radiated to the buttocks and ankle.  He reported having 
fallen 30 feet from the watchtower on a Navy vessel while in 
service and landing on his right knee.  He stated that he had 
undergone surgery for torn cartilage and ligaments and, 
later, surgery for blood clots on the knee.  He also reported 
re-injuring the knee while on active duty in 1967, when he 
was struck by a loading car while unloading a truck, and he 
described what the treating physician interpreted as a 
complete rupture of the medial side of the knee joint.  He 
complained of multiple episodes of giving out, pain, locking, 
and swelling in the right knee.

The veteran also reported having injured his back in 1969 
while lifting liquor boxes when some boxes fell on his back.  
He stated that he had mild, intermittent back pain following 
that injury.  The treating physician stated that it was 
significant that the veteran had been seen multiple times in 
the VA orthopedic clinic, and that many consultants were of 
the opinion that the veteran's complaints were largely 
functional.

The range of motion of the right knee was from 45 to 
95 degrees, but the veteran was able to achieve greater 
extension when upright.  Examination of the lumbar spine 
revealed mild tenderness.  There was pain on attempting an 
Achilles' reflex.  The treating physician stated that the 
diagnosis on admission was knee pain and instability, by 
history, but that the diagnosis could not be corroborated on 
examination.  

Because the knee could not be examined under normal 
circumstances, due to the veteran's complaints of pain, an 
examination was conducted under anesthesia.  With anesthesia, 
the veteran was able to straighten the knee fully.  The 
examiner stated that the weight of the veteran's leg forced 
it into full extension as soon as anesthesia was achieved.  
The leg showed no evidence of involuntary muscle spasm after 
anesthesia had been induced.  Under those circumstances the 
knee was found to have one and one-half plus medial 
collateral laxity with the knee at 30 degrees, but no laxity 
with the knee straight.

As the result of an arthroscopy, the physicians determined 
that the ligamentous laxity did not warrant surgical repair, 
but that it could be corrected by placing the veteran in a 
cylinder cast, which would force him to straighten the knee.  
The arthroscopy also revealed mild, chronic synovitis, mild 
chondromalacia patella, and that the medial meniscus had been 
removed.  The physician stated that with straightening the 
knee and quadriceps exercises, his knee problems could be 
alleviated.

An orthopedic examination in September 1978, following the 
casting and physical therapy, showed that the veteran could 
fully extend the knee.  An examination in October 1978 showed 
that he again walked with a 20-degree flexion contracture in 
the right knee.

A VA examination in July 1979 resulted in finding that the 
knee lacked 20 degrees of full extension, in that the veteran 
would not allow the examiner to extend the knee beyond that 
point due to pain; weak medial collateral ligaments; and 
quadriceps atrophy due to traumatic arthritis.  An X-ray 
study at that time showed minimal degenerative arthritis.

A private magnetic resonance image (MRI) in December 1991 
revealed a disc herniation at L4-L5 and L5-S1, with possible 
right L5 nerve root compression.  A computerized tomography 
(CT) scan in April 1992 demonstrated, in addition to the disc 
disease, moderate hypertrophic facet osteoarthritis of the 
lumbar spine.  

A January 1992 VA treatment record shows that the veteran had 
a history of chronic low back pain, and that he reported 
having fallen in October 1991.  He stated that diagnostic 
testing at that time had resulted in a diagnosis of a 
herniated disc at L4-L5, for which he was receiving treatment 
from a private physician.  He continued to receive treatment 
for low back pain, with radiculopathy into the right lower 
extremity, through October 1993.  The VA treatment records do 
not provide any etiology for the low back disorder.

In a February 1994 statement the veteran reported having had 
a stroke in September 1993, affecting his right side, and 
that he was having increasing problems with his back.

During a March 1994 VA examination the veteran reported 
having pain and giving way of his right knee since the injury 
in 1966, but examination showed no subluxation or instability 
in the knee.  He also complained of pain in the back.

Based on the evidence shown above, in the September 1994 
rating decision the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a low back disorder.  
That determination was due to the absence of any evidence 
showing that the medically diagnosed back disorder was 
related to service.

The evidence received subsequent to the September 1994 
decision includes private treatment records and medical 
reports, the report of an October 1995 VA examination, and 
the veteran's statements.

Private treatment records show that in December 1991 the 
veteran gave a long history of back symptoms.  He reported 
having served in Vietnam from 1965 to 1967, and that he had 
several injuries while there.  He stated that he was thrown 
six or seven feet when a mine exploded, at which time his 
back and right knee symptoms began.  He reported having been 
evaluated by VA on several occasions, and that he was 
hospitalized for nine months at Walter Reed Army Hospital.

An August 1994 private treatment record shows that he 
reported having been injured by a mine explosion in Vietnam, 
where he served from 1965 to 1967, that he had severe back 
pain following the injury, and that he was in Walter Reed 
Army Hospital for a long time.  He also reported having 
strained his back prior to going to Vietnam.  He received 
treatment for bilateral L5-S1 radiculopathy through April 
1995.

In a May 1995 medical report the veteran's private 
neurologist stated that the veteran had been under his care 
for many years for spinal stenosis and degenerative disc 
disease of the lumbar spine, but he did not state when the 
treatment began.  The neurologist stated that in his history 
the veteran reported having injured his back while in 
military service.  He provided the opinion that the veteran's 
back condition had remained active for several years, and 
that he sustained the injury while in service.

In a September 1995 statement the veteran stated that he had 
suffered severe problems with his back due to the altered 
gait caused by the right knee disability and a stroke that 
occurred in 1993.  He further stated that he was essentially 
confined to a wheelchair due to the combined disabilities of 
his right knee, the stroke, and his low back disorder.

During the October 1995 VA examination the veteran reported 
having originally injured his back on board ship when he 
injured his back and right knee by hitting the bulkhead.  As 
the result of the examination the examiner provided a 
diagnosis of degenerative disc disease of the lumbar spine.  
She did not provide any etiology for the disorder.

An October 1995 private hospital summary shows that the 
veteran reported having had back pain since 1967, at which 
time he was hit on the back.

In a December 1995 rating decision the veteran was found to 
be permanently and totally disabled for VA nonservice-
connected pension purposes.  The disabilities on which the 
pension grant was based included the right knee disorder, the 
residuals of contusion to the low back, chronic L5-S1 
radiculopathy, right-sided hemiparesis following a cerebral 
vascular accident, and Bell's palsy.  He was also found to be 
eligible for special monthly pension based on the need for 
regular aid and attendance.

In a March 1998 medical report the veteran's private 
physician stated that the veteran had degenerative arthritis 
of the lumbar and cervical spine, and that his right knee 
injury precipitated the back problem in the 1960s.  He also 
stated that the veteran's back problems originated because of 
his knee injury, to some degree.  He further stated that the 
veteran was totally and permanently disabled.

In a June 1998 medical report another private physician 
stated that he had provided medical care to the veteran since 
December 1992, including treatment for injuries that he 
received while serving in Vietnam.  He stated that the 
veteran had post-traumatic stress syndrome, chronic back 
pain, and a knee injury that occurred in Vietnam.  He further 
stated that the right knee injury had caused the secondary 
problem with degenerative arthritis in the back.




II.  Clear and Unmistakable Error

A.  Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C. § 310.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disability which is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310(a).

A decision becomes final and binding and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  
38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104(a), 3.105(a), 19.153.

The determination of whether a decision was based on clear 
and unmistakable error requires a three-pronged analysis: 1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator, rather than a disagreement 
on how the facts were interpreted, or that the pertinent 
statutory or regulatory provisions were incorrectly applied; 
2) the error must be undebatable, and of the type that, had 
it not been made, would have manifestly changed the outcome 
of the case at the time it was made; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992). 

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied Feb. 3, 1994 
(per curium).  If the veteran fails to identify the specific 
error or provide reasons as to how the outcome of the case 
would have been manifestly different but for the error, the 
claim that a prior decision was based on clear and 
unmistakable error should be denied as a matter of law.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995). 

In order to show that a clear and unmistakable error 
occurred, the evidence must show that, had the error not 
occurred, the decision would have been manifestly different.  
Bustos v. West, No. 98-7069, slip op. at 6 (Fed. Cir. June 
16, 1999).  If the veteran raises a valid claim of clear and 
unmistakable error, the question of whether a given decision 
was based on clear and unmistakable error is to be determined 
based on the facts of the case.  See Rivers v. Gober, 10 Vet. 
App. 469 (1997).

B.  Analysis

The veteran's representative contends that the December 1972 
rating decision was clearly and unmistakably erroneous 
because in the decision it was stated that there was no 
evidence relating the low back disorder to the service-
connected right knee disability.  The representative 
referenced the veteran's statements during the November 1972 
examination that his right knee had given way, and that his 
back was hit by a case of liquor.  The representative also 
claims that the examining physician provided the opinion that 
the veteran's low back had bothered him ever since that 
injury, and noted that he had been wearing a lumbosacral 
corset at the time of the examination.  The representative 
claims, in essence, that there was evidence of record in 
December 1972 showing a relationship between the right knee 
disability and a low back disorder, and that the statement in 
the rating decision to the contrary was clearly incorrect.

The representative further argues that the only medical 
evidence of record at the time of the December 1972 decision 
supported the veteran's claim.  He stated that because the 
only evidence of record supported the claim, the decision to 
deny the claim for service connection was clearly erroneous.

The Board finds that the veteran has raised a valid claim of 
clear and unmistakable error in the December 1972 decision.  
The Court of Appeals for Veterans Claims (formerly the Court 
of Veterans Appeals) (Court) has held that the veteran raises 
a valid claim of clear and unmistakable error by contending 
that compelling evidence was before the RO when the claim was 
previously denied.  Crippen v. Brown, 9 Vet. App. 412, 421 
(1996).  The representative's contentions, therefore, that 
the only medical evidence of record at the time of the 
December 1972 decision supported the veteran's claim 
constitutes a valid claim of clear and unmistakable error.

Although the veteran has raised a valid claim of clear and 
unmistakable error, a review of the evidence of record at the 
time the December 1972 decision was rendered does not result 
in the conclusion that the decision was, in fact, clearly 
erroneous.  That evidence included the veteran's service 
medical records, VA treatment records for August through 
October 1972, and the report of the November 1972 VA 
examination.  The RO referenced the VA treatment records and 
the report of the November 1972 VA examination in the 
December 1972 decision.

The service medical records do not show that the veteran 
incurred a back injury during service, but this is not the 
basis of the veteran's claim of clear and unmistakable error.  
He claims that the only evidence of record supported the 
conclusion that the back disorder resulted from a fall that 
occurred when his right knee gave way.  The VA treatment 
records show, however, that an X-ray study of the lumbar 
spine in August 1972 showed no evidence of a low back 
disorder, and that the veteran underwent an orthopedic 
evaluation in October 1972, at which time no orthopedic 
problem was found.

During the November 1972 VA examination the veteran reported 
that while working, two years previously, his right knee gave 
way, and that he was hit on the back by a case of liquor.  He 
also stated that his back had bothered him since then.  

Although the veteran's representative characterizes the 
reference in the examination report to the continuing low 
back symptoms following the claimed injury as a medical 
opinion showing a nexus between that injury and the current 
low back disorder, the examination report indicates that the 
examiner was recording the history reported by the veteran 
and was not providing a medical opinion of a nexus between 
the two disorders.  The report of the examination does not 
show that the examiner conducted a physical examination of 
the low back, or that the examiner analyzed the reported 
injury in the context of any clinical findings of a back 
disorder.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence that is simply information recorded by a medical 
examiner, unenhanced by any medical comment by that examiner, 
does not constitute competent medical evidence).  The 
examiner also noted that the veteran was wearing a 
lumbosacral corset at the time of the examination, but the 
only diagnosis that he provided was residuals of contusion to 
the low back.

The evidence before the RO at the time of the December 1972 
decision, including the VA treatment records and the November 
1972 examination report, did not show that the veteran's 
complaints pertaining to the low back had resulted in a 
medical diagnosis of a chronic low back disorder.

Although an October 1972 private medical report indicates 
that the veteran had herniated disc syndrome, the October 
1972 report was not received at the RO until January 1973, 
and cannot be considered in determining whether the December 
1972 decision was clearly and unmistakably erroneous.  Porter 
v. Brown, 5 Vet. App. 233 (1993).  

A difference of opinion on how the facts of a particular case 
have been interpreted does not constitute clear and 
unmistakable error.  Russell, 3 Vet. App. at 310.  The Board 
finds, based on the facts of the case, that the December 1972 
decision was not clearly and unmistakably erroneous.  Rivers, 
10 Vet. App. at 469.

II.  New and Material Evidence

A.  Laws and Regulations

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108; 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  If the 
Board finds that new and material evidence has been 
submitted, it must then determine whether the reopened claim 
is well grounded based on a review of all the evidence of 
record.  Only if the claim is well grounded can the Board 
apply the third step of the analysis, which is to re-
adjudicate the claim for service connection on the merits, 
after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 12 
Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

B.  Analysis

The Board has reviewed the evidence of record and finds that 
new and material evidence has been submitted.  In the March 
and June 1998 medical reports the veteran's private 
physicians provided opinions that the veteran's low back 
disorder was caused, at least to some extent, by his service-
connected right knee disability.  The medical reports are 
new, in that they were not considered when service connection 
was last denied in September 1994.  In addition, the medical 
reports bear directly and substantially upon the specific 
matter under consideration, that being whether the veteran's 
low back disorder is related to the service-connected right 
knee disability.  The Board finds, therefore, that new and 
material evidence has been submitted, and the claim of 
entitlement to service connection for a low back disorder is 
reopened.

III.  Well-Grounded Claim

A.  Laws and Regulations

The next question that must be resolved with regard to the 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A well grounded claim 
is a plausible claim, meaning a claim that appears to be 
meritorious on its own or capable of substantiation.  Epps.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

If the claim is for a disability that is based on a 
relationship between two medical disorders, in order for the 
claim for service connection to be well grounded the veteran 
must submit competent medical evidence showing that the 
relationship exists.  Velez v. West, 11 Vet. App. 148, 158 
(1998); 38 C.F.R. § 3.310(a).  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  Therefore, if the determinant issue is 
one of medical etiology, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 
12 Vet. App. 188 (1999).

B.  Analysis

As an initial matter, the Board notes that the medical 
evidence does not show that the veteran incurred a low back 
injury during service.  The veteran has provided lay evidence 
of having injured his back at the same time he injured his 
right knee, and of having low back pain since then.  The 
veteran is competent to provide evidence of an observable 
disability, but a back injury is not the type of disorder 
that is subject to lay observation.  Clyburn v. West, 12 Vet. 
App. 296 (1999).  Although his private neurologist has stated 
that the current low back disorder is related to a back 
injury that occurred in service, that opinion is not 
probative because it is based on a reported history that is 
not corroborated by the contemporaneous evidence.  Grover v. 
West, 12 Vet. App. 109 (1999).  A claim of entitlement to 
service connection for the low back disorder based on the 
incurrence of a back injury in service is not, therefore, 
well grounded.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996)(table).

The medical evidence shows that the veteran has degenerative 
disc and joint disease of the lumbar spine.  In addition, he 
has submitted medical reports from his private physicians in 
which they stated that his current low back disorder was 
caused or aggravated by the service-connected right knee 
disability.  For the purpose of determining whether the claim 
is well grounded, those statements are presumed to be 
credible.  Arms, 12 Vet. App. at 188.  Because the veteran 
has submitted medical evidence of a current diagnosis of a 
low back disorder and of a relationship between his service-
connected right knee disability and the low back disorder, 
the Board finds that the claim of entitlement to service 
connection for the low back disorder, as secondary to the 
right knee disability, is well grounded.  Velez, 11 Vet. App. 
at 158.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.

The claim of entitlement to service connection for a low back 
disorder, as secondary to the right knee disability, is well 
grounded.


REMAND

If the veteran has submitted a well-grounded claim for 
service connection, VA is obligated to assist him in 
developing the evidence relevant to that claim.  38 U.S.C.A. 
§ 5107(a); Epps, 126 F.3d at 1464.  The Board finds that VA 
has not fulfilled its duty to assist the veteran, and a 
determination on the substantive merits of the veteran's 
claim for service connection cannot be rendered until VA has 
fulfilled that duty.  Winters, 12 Vet. App. at 203.

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court defined 
"disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The evidence shows that the veteran was receiving medical 
treatment for a low back disorder from private physicians in 
1971, at which time the back injury purportedly occurred.  
There is no evidence of record showing any treatment received 
for low back complaints from 1972 to 1991.  The veteran's 
private neurologist stated that he had provided medical 
treatment for the veteran's low back disorder for several 
years, but the records of treatment prior to August 1991 have 
not been obtained.  That evidence is highly relevant in 
deciding whether the claimed back injury in February 1971 was 
caused by a fall that occurred when the veteran's right knee 
gave way, or whether his chronic right knee disability caused 
or aggravated the current back disorder.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992) (if VA is put on 
notice of the possible existence of relevant evidence, VA 
must seek to obtain that evidence before proceeding with the 
appeal).

The veteran also claims to have received treatment for his 
low back disorder from the VA medical center (MC), but 
records of all of the claimed treatment are not in file.  The 
VA treatment records are deemed to be evidence of record, and 
a determination on the merits of the veteran's appeal cannot 
be made without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The documents in the case file show that the veteran is 
receiving disability benefits from the Social Security 
Administration.  A copy of the SSA decision, as well as the 
medical evidence relied upon in reaching that decision, may 
be relevant to the issue on appeal, and should be considered 
by the Board in determining the merits of the appeal.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a low back 
disorder since service.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  Specifically, the RO should 
obtain the treatment records of the 
physician providing the October 1972 
report, all treatment records from the 
veteran's private neurologist, and all VA 
treatment records that have not been 
previously procured.

2.  The RO should obtain from the Social 
Security Administration all records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
including the medical records relied upon 
concerning that claim.

3.  After the development requested above 
has been completed to the extent 
possible, the case file should be 
forwarded to a VA orthopedist for the 
purpose of obtaining an opinion on 
whether the service-connected right knee 
disability caused or aggravated the 
degenerative joint and disc disease of 
the lumbar spine.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
orthopedist in providing the requested 
opinion.  If the orthopedist finds that 
an examination is necessary prior to 
providing the opinion, the examination 
should be provided. 

The orthopedist should provide an opinion 
on whether the degenerative disease of 
the lumbar spine was caused by the right 
knee disability (either as a result of a 
fall caused by the right knee disability, 
or otherwise caused by the chronic 
affects of the right knee disability).  
The orthopedist should also provide an 
opinion on whether the right knee 
disability aggravated the low back 
disorder by causing an increase in the 
low back disability and, if so, provide 
an assessment of the extent of the 
increase in the low back disability 
caused by the right knee disorder.  In 
other words, the orthopedist should 
provide an opinion that quantifies the 
degree of low back disability that would 
exist in the absence of any right knee 
disability, in comparison to the degree 
of disability that exists with the right 
knee disability.  If the orthopedist is 
unable to ascertain or quantify the 
degree of disability over and above that 
existing in the absence of the right knee 
disability, he or she should so state for 
the record.

The orthopedist should provide the 
complete rationale for all opinions 
given, and all opinions should be based 
on the available evidence and sound 
medical principles.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested opinion is in complete 
compliance with the directives of this 
remand and, if it is not, the RO should 
take corrective action.  Stegall v. 
Brown, 11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
low back disorder as secondary to the 
service-connected right knee disorder.  
If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky, 12 Vet. App. at 369.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeal






